In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                     No. 10-513V
                             (E-Filed: December 4, 2013)

* * * * * * * * * * * * * *
MARY MCGEHEE,                         *        UNPUBLISHED
                                      *
              Petitioner,             *        Special Master
                                      *        Hamilton-Fieldman
v.                                    *
                                      *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                   *        Award in the Amount to Which
AND HUMAN SERVICES,                   *        Respondent Does Not Object
                                      *
              Respondent.             *
* * * * * * * * * * * * * *
Isaiah R. Kalinowski, Washington, DC, for Petitioner

Jennifer L. Reynaud, Washington, DC, for Respondent

           DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

      On August 5, 2010, Petitioner, Mary McGehee, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). 2 Petitioner alleged that she suffered Guillain-Barre Syndrome (“GBS”) as a


1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (2006) (Vaccine Act or the

                                             1
result of receiving an influenza vaccine. On August 1, 2013, the undersigned issued a
decision adopting the parties’ stipulation for award as reasonable.

       On November 15, 2013, after informally discussing a draft application for
attorneys’ fees and costs that was submitted for Respondent’s comment, the parties filed
a Stipulation Regarding attorney’s fees and costs requesting Petitioner’s counsel be
awarded a total amount of $43,000.00 in attorneys’ fees and costs. Petitioner had no out-
of-pocket expenses per her representation in the General Order No. 9.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs even in
cases where compensation is not awarded to Petitioner. 42 U.S.C. § 300 aa-15(e). Based
on the reasonableness of the amounts requested by Petitioner and Respondent’s counsel’s
lack of objection, the undersigned GRANTS Petitioner’s counsel’s revised request for
attorneys’ fees and costs.

       The undersigned approves the requested amount of attorneys’ fees and costs as
reasonable. Accordingly, an award of $43,000.00 should be made in the form of a
check payable jointly to Petitioner and Petitioner’s law firm, Maglio Christopher &
Toale, PA. In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
this Decision. 3

       IT IS SO ORDERED.

                                                 s/Lisa Hamilton-Fieldman
                                                 Lisa Hamilton-Fieldman
                                                 Special Master




Act). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. ' 300aa.
3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.

                                             2